         Case 2:16-cv-02105-JAR Document 600 Filed 06/14/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                      )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 16-2105-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )
                                                )
                                                )
PARKER BEDNASEK,                                )
                                                )
                 Plaintiff,                     )
                                                )        Case No. 15-9300-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )


                                             ORDER

       On June 4, 2021, Plaintiffs filed their Joint Report concerning Consultation on Attorneys

Fees Request Required by Local Rule 54.2 (Doc. 597), stating that the parties had consulted by

videoconference on June 3, 2021 and thereafter continued discussions by email. Plaintiff also

stated that further discussions between the parties may be productive and requested the Court to

hold the motions for fees in abeyance for two weeks. On June 7, 2021, the Court granted

Plaintiffs’ request (Doc. 598). On June 8, 2021, the parties filed their Joint Motion for an Order

of Referral to Mediation (Doc. 599), stating that the parties desire to continue discussions and
         Case 2:16-cv-02105-JAR Document 600 Filed 06/14/21 Page 2 of 2




agreed that mediation is the appropriate forum within which to do so, and requested that this

Court enter an order of referral to mediation.

       D. Kan. Rule 16.3(c)(1) provides in part: "The court may refer a case to mediation at any

appropriate time." Based on the statements of the parties, a referral to mediation at this time is

appropriate.

       IT IS THEREFORE ORDERED BY THE COURT that the parties’ Joint Motion for

an Order of Referral to Mediation (Doc. 599) is granted. The parties shall submit a joint status

report at the conclusion of mediation, or if mediation is not concluded by July 12, 2021, they

shall file a status report advising the Court of the status of mediation.

       IT IS SO ORDERED.



Dated: June 14, 2021
                                                  S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE
